Case 1:17-cv-00452-LAK Document 45 Filed 11/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—— a ee eee ee eR ee GS aS - x
Yi Bin Mu,
Plaintiff, 17-cv-452 (LAK)
V.
City of New York, et al.,
Detendant(s).
SORE TRUSSO SIME Rem am RE ee eee ec - x

ORDER

Magistrate Judge Freeman has informed the Court that this case has been settled in
principle and that the parties asked for 30 days to submit a stipulation of dismissal.

Accordingly, the case is dismissed with prejudice and without costs subject to right
to reinstate by serving and filing a notice to that effect on or before, December 23, 2020, if the
settlement is not executed by then.

SO ORDERED.

DATED: November 23, 2019 f

 

Lewis A. Kaplan
United States District Judge

 
